         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 1 of 57




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Colin Sholes
789 S 2nd St,
 Philadelphia, PA 19147

-And-
                                             DOCKET NO:
Carl Vernon
56 Burris St, Hamilton,
ON, L8M 2J4, Canada

-And-

Cure Consulting, LLC
789 S 2nd St,
Philadelphia, PA 19147

                          Plaintiffs,

v.

Torchlight Technology Group, LLC
215 South Broad Street
10th Floor
Philadelphia, PA 19107

-And-

Torchlight Equity Comp, LLC
215 South Broad Street
10th Floor
Philadelphia, PA 19107

-And-

Matthew Morano
624 S American St
Philadelphia, PA 19147
             Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 2 of 57




-And-

Helene Seydoux
127 Catharine St Unit 8
Philadelphia, PA 19147-3429

-And-

Andrew Guy
8133 Seminole St
Philadelphia, PA

-And-

Independence Holding Company
96 Cummings Point Road
Stamford, CT 06902-7919

                         Defendants.


                                  CIVIL ACTION COMPLAINT

        AND NOW, comes the Plaintiffs, Colin Sholes, in his individual capacity, Carl Vernon,

in his individual capacity, and Cure Consulting, LLC, a limited liability company (hereinafter

collectively referred to as “Plaintiffs” unless otherwise stated), by and through their undersigned

Attorneys, Freundlich & Littman, LLC, and files the following Civil Action Complaint against

Defendants Matthew Morano, an individual, Helene Seydoux, an individual, Andrew Guy, an

individual, Torchlight Technology Group, LLC, a Limited Liability Company, and Torchlight

Equity Comp, LLC, a Limited Liability Company, and Independence Holding Company, a

corporation (hereinafter collectively referred to as “Defendants” unless otherwise stated),

averring in support thereof as follows:

                                              PARTIES

        1.       Plaintiff Colin Sholes is an adult individual residing at 789 S 2nd St, Philadelphia,

PA 19147
             Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 3 of 57




        2.       Plaintiff Carl Vernon is an adult individual residing at 56 Burris St, Hamilton,

ON, L8M 2J4, Canada.

        3.       Plaintiff Cure Consulting LLC (hereinafter “Cure”), is a limited liability company

duly formed in the state of Delaware, operating in the state of Pennsylvania.

        4.       Plaintiff Cure Consulting, LLC is owned and operated by Plaintiff Sholes.

        5.       Defendant Torchlight Technology Group, LLC (hereinafter “TTG”) is a limited

liability company with its principal place of business located at 215 South Broad Street, 10th

Floor, Philadelphia, PA 19107.

        6.       Defendant Matthew Morano (hereinafter “Morano”) is an adult individual

residing at 624 S American St, Philadelphia, PA 19147.

        7.       Defendant Helene Seydoux (hereinafter “Seydoux”) is an adult individual

residing at 127 Catharine St Unit 8, Philadelphia, PA 19147-3429.

        8.       Defendant Andrew Guy (hereinafter “Guy”) is an adult individual residing at

8133 Seminole St, Philadelphia, PA.

        9.       At all times relevant hereto Defendants Morano, Seydoux and Guy were the

principles of Defendant Torchlight Technology Group, LLC and for ease of reference will be

referred to collectively as “Defendant Founders.”

        10.      Defendant Torchlight Equity Comp, LLC (hereinafter “EC”) is a limited liability

company with its principal place of business located at 215 South Broad Street, 10th Floor,

Philadelphia, PA 19107.

        11.      Defendant Independence Holding Company (hereinafter “ IHC”) is a corporation

with its principal place of business located at 96 Cummings Point Road, Stamford, CT 06902-

7919.
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 4 of 57




                                          JURISDICTION

        12.     Plaintiffs hereby incorporates the preceding paragraphs by reference as though

fully set forth at length herein.

        13.     This Court has subject matter jurisdiction over the Plaintiffs’ Copyright

Infringement Claims pursuant to 28 U.S.C. § 1331.

        14.     This Court has supplemental jurisdiction over the Plaintiffs’ state law claims

purusnt to 28 U.S.C §1367(a).

        15.     Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §

1391(a) in that a substantial part of the events or omissions giving rise to the claim occurred in

this judicial district and/or that the parties contractually agreed to the selection of this judicial

district as the appropriate venue for this within civil action.

                                INTRODUCTORY BACKGROUND

        16.     On or about April 9, 2013, Plaintiff Vernon and Plaintiff Sholes formed Plaintiff

Cure. Plaintiff Cure is a consulting company that specializes in computer technology that creates

software solutions to fit the specific needs of their clients.

        17.     Plaintiff created numerous software programs.

        18.     One such type of software created by Plaintiffs was a software application called

Global ID.

        19.     Global ID was created on or about January 10, 2017, by Plaintiffs and part of

Plaintiff Cure’s software IP.

        20.     Global ID is invaluable in that it is a serverless application which allows a

company to track the value of individual leads over time. A would be customer is assigned a

unique identifier when they enter the ecosystem, then costs and revenue of further marketing
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 5 of 57




(sms, email, calls, etc) are tracked throughout their journey. This allows for tracking the true

lifetime value of each customer, as well as powering reporting for campaign profitability and

machine learning initiatives.

       21.     Global ID was created by Plaintiff and Plaintiff Cure holds a copyright bearing

registration number TX 8-935-194 to the same. A true and correct copy of Plaintiff Cure’s

copyright is attached hereto as Exhibit “A”.

       22.     This copyright states in unambiguous terms that Plaintiff Cure owns the Code For

Global ID ("GLID")….” See Exhibit “A”.

       23.     On or about 2014, Plaintiffs began working with Defendant TTG in a consulting

capacity creating and licensing various software systems for TTG.

       24.     These software systems included but were not limited to Health_Track, Ladman,

Grok, Rover, Slinky, Chattio, Ledge, Cpcman and Global ID.

       25.     Defendant TTG was a data lead broker, a company designed to sell web based

leads to companies.

       26.     Defendant TTG had no direct advertising or reporting software which would have

allowed them to track and analyze the web activity of consumers to later sell to companies as

consumer “leads” or people interested in products or services.

       27.     Accordingly, Defendant TTG, through its founders, sought out the services of

Plaintiffs to create software programming and marketing materials for this purpose.

       28.     Defendant TTG would pay a licensing fee in the form of a profit share to

Plaintiffs in return for the use of computer software and advertisements that they developed to fit

the company’s needs.
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 6 of 57




       29.     Ultimately, it was the Plaintiffs who created the vast majority of Defendant

TTG’s data reporting infrastructure,

       30.     Plaintiffs at all times retained the intellectual property of the software licensed to

Defendant TTG.

       31.     As Defendant TTG began to rely more on the Plaintiffs software, Defendant TTG

sought to employ Plaintiff Sholes and Plaintiff Vernon.

       32.     Plaintiff Sholes and Vernon refused to work exclusively with TTG unless

Plaintiffs were allowed to retain the IP to the software, they had created prior to their

employment with TTG and unless they were given shares in the company.

       33.     Plaintiff Sholes and Vernon knew that they had already created valuable software

which could otherwise be licensed for use by other potential clients.

       34.     It was clear that Defendants sought to use Plaintiffs’ software exclusively and

build programming on the software and IP created by Plaintiffs.

             PROPRIETARY INFORMATION, COMPETITION, AND INVENTIONS
                   ASSIGNMENT AGREEMENT WITH EXHIBIT

       35.     In April of 2017, Defendant Founders began multiple talks concerning how

Plaintiffs would be compensated for their contribution.

       36.     Defendant Founders knew that Plaintiff Vernon and Plaintiff Sholes would not

agree to work for Defendant TTG unless they were given equity in Defendant TTG.

       37.     In fact, Defendant Founders during numerous conversations highlighted how

Defendant TTG and Plaintiffs would profit from sale of Defendant TTG since they were using

Plaintiffs software.
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 7 of 57




       38.     To entice Plaintiffs into allowing Defendant TTG exclusive use of their software,

Defendant TTG and Defendant Founders promised to Plaintiffs shares in Defendant TTG, with

the understanding that they would receive a large distribution should Defendant TTG be sold.

       39.     In order to accomplish this, Defendant Founders explained that they would create

an entity that would allow Plaintiffs to obtain equity in the proceeds from the sale of Defendant

TTG.

       40.     Defendant Founders notified Plaintiffs that they had created Defendant TEC

which would hold the proceeds from any sale of Defendant TTG.

       41.     On or about May 30, 2017, Plaintiff Sholes was made to sign an agreement

entitled Proprietary Information, Competition, And Inventions Assignment Agreement

(hereinafter the “Proprietary Agreement”). A true and correct copy of the Plaintiff Sholes’s

Proprietary Agreement is attached hereto as Exhibit “B.”

       42.     The agreement laid out in detail what was considered Defendant TTG’s

Proprietary Information but also that all the software and IP created by Plaintiffs would be

retained by the Plaintiffs. See Exhibit “B”.

       43.     The agreement makes clear that Plaintiffs would retain the IP which was created

prior to his employment with Defendant TTG, specifically stating:


               (j) Exhibit. I acknowledge that there are no currently existing ideas,
               processes, inventions, discoveries, marketing or business ideas or
               improvements which I desire to exclude from the operation of this
               Agreement, unless a reference thereto has been included on Exhibit
               A attached hereto. To the best of my knowledge, there is no other
               contract to assign inventions, trademarks, copyrights, ideas,
               processes, discoveries or other intellectual property that is now in
               existence between me and any other person
               (including any business or governmental entity).

               Exhibit A
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 8 of 57




               A.     Inventions made by me prior to my employment or service
               with the Company that I desire to be excepted from the Agreement
               to which this Exhibit A is attached (if none, write “NONE”):

                             Reporting and tracking software used by Cure
                             Consulting / AdSolve which interfaces with
                             Torchlight’s systems (including by not limited to –
                             health_track, rover, grok, ladman)

                             All holdings, assets, and IP of SSRP Ventures and any
                             advertising and marketing done on their behalf

                             All holdings, assets, and IP of Cure Consulting and
                             any advertising and marketing done on their behalf

                             All holdings, assets, and IP of Identity Protect and any
                             advertising and marketing done on their behalf

                             B. Prior agreements to which I am a party that may
                             interfere with full compliance with the Agreement to
                             which this Exhibit A is attached (if none, write
                             “NONE”):

                             Cure Consulting operating agreement & all present
                             and future contracts associated with the company

               See Exhibit “B”

       44.     On or about May 2, 2017, Plaintiff Vernon was made to sign an agreement

entitled Proprietary Information, Competition, And Inventions Assignment Agreement

(hereinafter the “Vernon’s Proprietary Agreement”). A true and correct copy of the Plaintiff

Vernon’s Proprietary Agreement is attached hereto as Exhibit “C.”

       45.     The Vernon’s Proprietary Agreement makes clear that Plaintiff Vernon was

working for Plaintiff Cure before and at the time of signing. See Exhibit “C”

       46.     As mentioned above, as additional consideration for signing both Plaintiff Sholes

and Plaintiff Vernon were each to receive 9% equity in Defendant TTG.
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 9 of 57




       47.     Defendant Founders represented to Plaintiff Sholes and Plaintiff Vernon that they

would retain this equity and get compensation for the use of their software by TTG should TTG

be sold.

       48.     In June of 2017, Defendant held a meeting with Plaintiff Vernon and Plaintiff

Sholes and other Defendant TTG employees.

       49.     In order to receive equity, Defendant TTG employees were told that they had to

sign the Proprietary Information, Competition, And Inventions Assignment Agreements which

had been given to Plaintiffs Sholes and Vernon.

       50.     At all times Defendant Founders highlighted that Defendant TTG had the goal of

selling the company and that TTG employees and Plaintiffs would greatly benefit from this sale

by participating in Defendant TEC equity.

       51.     Defendants knew that this would entice TTG employees as well as Plaintiffs to

work and put in extra efforts for the benefit of Defendant TTG.

       52.     During one of the TEC meetings, shares were distributed to members of

Defendant TEC. Plaintiffs and TTG employees were again told that should there be a liquidity

event, such as the selling of the company, the proceeds would go to Defendant TEC and all share

owners would be paid out equally, Defendants Seydoux and Morano and Guy included.

       53.     In order to promote transparency, Plaintiff Sholes, Plaintiff Vernon, Defendant

Morano and Defendant Seydoux created a cap table formula, wherein new hires would be added

to the TEC equity Comp vehicle after a year of employment, and everyone’s shares would be

adjusted according to their percentage.

       54.     Both Plaintiff Sholes and Vernon received 9% shares of equity.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 10 of 57




       55.     On or about February of 2019, the three Founding Defendants bought out the

fourth owner of Defendant TTG, Matt Mereghetti, who owned 25% of TTG equity.

       56.     On or about June of 2019, Defendant IHC bought a 23% stake in TTG for

approximately $2 million dollars.

       57.     Plaintiffs and TEC members did not receive any income as a result of Defendant

IHC’s purchase of the 23% company stake.

       58.     Instead, Defendant Morano told Plaintiff Sholes that the money from Defendant

IHC’s investment would not be distributed to the TEC members, because one of Defendants

alleged conditions of investment was that the money had to stay in the TTG company.

       59.     Defendant Morano and Defendant Seydoux also explained to Plaintiff Sholes that

they were unable to pay themselves with the money invested by Defendant IHC either.

       60.     In December of 2019, Plaintiff Sholes and Vernon received a payment of $4,495

from Defendant TEC categorized as a “profit share” distribution.

       61.     Defendants never explained the calculation behind this distribution or exactly

what the distribution represented.

       62.     In the multi-year existence of Defendant TEC, this was to be the only payment

ever made out to Plaintiff Sholes and Plaintiff Vernon.

       63.     On or about February of 2020, Defendant Morano informed Plaintiff Sholes that

he was negotiating with Defendant IHC for them to fully buyout the remaining shares of

Defendant TTG indicating that there would be a payout to Plaintiff Sholes along with the rest of

the TEC members upon completion of the purchase.

       64.     In April of 2020, Defendant IHC purchased the remaining equity in Defendant

TTG.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 11 of 57




       65.     It is believed and averred the purchase price was $15,000,000.00

       66.     It is believed and averred Defendants Morano, Seydoux and Guy received

additional compensation packages in addition to the purchase price.

       67.     In celebration, Defendant Morano, held a ‘blow-out’ party at his house in which

TTG employees and Defendant Seydoux were present.

       68.     During the celebration, both Defendant Morano and Defendant Seydoux told

Plaintiff Sholes that “this will be good for all of us.” Plaintiff Sholes was repeatedly also told

how much Defendant TTG and Defendant IHC valued his work.

       69.     Unbeknownst to Plaintiff Sholes, Plaintiff Vernon or any of the other TEC

members, Defendants had inappropriately dissolved TEC.

       70.     On or about April 17, 2020, instead of receiving proceeds from their equity

shares, Plaintiff Sholes, Plaintiff Vernon and other TEC members were told that they could only

continue their employment at this point if they signed new employment contracts.

       71.     For weeks Plaintiffs and TEC members questioned Defendants about the proceeds

from the sale, but Defendants refused to discuss the proceeds of the sale for TEC members until

the new employment agreements were signed.

       72.     On or about April 20, 2020, following the signing of the new employment

agreements, Defendants Morano and Seydoux informed Plaintiff Vernon, Plaintiff Sholes and

the TEC members that there would be “no money” and no payments made from the sale of

TTG.

       73.     Defendants explanation was that added expenses and taxes made the sale

unprofitable, and that Defendants “weren’t getting much.”
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 12 of 57




       74.     Defendants then informed Plaintiff Sholes, Plaintiff Vernon and TEC members

for the first time, that TEC was “just for bonuses,” indicating that there was never going to be an

actual equity-based payout.

       75.     At one point during the meeting, TEC member, Kyle Feeley, directly asked

Defendants why they had lied about the value of the company and Defendant Seydoux admitted

that TEC was worthless.

       76.     The next day Defendant Morano retaliated against Kyle Feeley by yelling at him

in public and calling him obscenities, the result of which led to Defendant Morano’s

termination.

       77.     In July of 2020, Plaintiff Sholes, Plaintiff Vernon and TEC members informed

IHC about the fraudulent claims and misrepresentations made by Defendant Morano and

Defendant Seydoux with respect to TTG’s sale, but IHC refused to do anything.

       78.     To this date, Plaintiff Sholes has not received any proceeds from the sale of TTG

       79.     To this date, Plaintiff Vernon has not received any proceeds from the sale of TTG

       80.     To this date, Defendants continue to use Plaintiff Cure’s software and IP and its

derivatives without permission to do so.

       81.     To this date, Defendants continue to use Plaintiff Cure’s registered and

copyrighted software in violation of the code. See Exhibit “A’.

       82.     Defendants have stolen and misappropriated Plaintiffs software and IP to the

severe financial detriment of Plaintiffs.

       83.     Plaintiffs file the instant action as a measure of last resort.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 13 of 57




                                                COUNT I
                                    DECLARATORY JUDGMENT
                                    Plaintiff Sholes v. All Defendants

        84.     Plaintiffs hereby incorporate the preceding paragraphs by reference as though

fully set forth at length herein.

        85.     This Count is brought pursuant to the Declaratory Judgment Act, 42 Pa. C.S.A. §

7531 and Pa.R.C.P. 1602, asking this Court to interpret the Management Agreement and

construe its validity under the Declaratory Judgment Act, Specifically 42 Pa. C.S.A § 7533.

        86.     A declaratory judgment may be obtained as to the interpretation of a document

and as to the rights of the parties under it. County Amusement Co. Johnstown Schiff’s, Inc., 37

Pa. S. & C.2d (C.P. 1965).

        87.     A more appropriate or available and established remedy is not available for the

Plaintiff Sholes without the Court first interpreting the Parties’ rights pursuant to the

Management Agreement.

        88.     Furthermore, declaring that the Plaintiff Sholes’s Proprietary Agreement is a valid

and enforceable agreement will help prevent Plaintiff from suffering further harm.

        89.     As stated above, Defendants have breached their obligations pursuant to the

Proprietary Agreement and continue to operate the business using Plaintiffs illegally and

improperly retained software and IP without Plaintiffs’ permission.

                WHEREFORE, Plaintiff Sholes respectfully requests that this Honorable Court

find Plaintiff Sholes’s Proprietary Agreement to be a valid and enforceable document.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 14 of 57




                                               COUNT II
                                  WILLFUL BREACH OF CONTRACT
               Plaintiff Sholes v. Defendant TTG, Defendant TEC & Defendant Founders

        90.      Plaintiffs hereby incorporate the preceding paragraphs by reference as though

fully set forth at length herein.

        91.      As mentioned above, on May 7, 2017, Plaintiff Sholes entered into a Proprietary

Agreement with Defendant TTG.

        92.      As mentioned above, it was stated in unambiguous terms, that Plaintiff Sholes

was to retain, “reporting and tracking software used by Cure Consulting / AdSolve which

interfaces with Torchlight’s systems (including by not limited to – health_track, rover, grok,

ladman)” and other IP laid out in Exhibit A of Plaintiff Sholes’ Proprietary Agreement. See

Exhibit “B”.

        93.      At all times relevant hereto, Plaintiff Sholes acted in accordance with his terms of

this agreement.

        94.      At all times relevant hereto, Plaintiff Sholes while in the employ of Defendant

TTG forwent both money and opportunities he would have otherwise had to lease the

aforementioned software to other clients.

        95.      Plaintiff Sholes relied on the Proprietary Agreement and on the representations

made by Defendants in that he believed he would retain the software rights and be adequately

compensated for the same.

        96.      Plaintiff Sholes relied on the Proprietary Agreement and on the representations

made by Defendants in that he was led to believe that should Defendant TTG sell the company

while using his software he would receive equity in the company for the sale of the same.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 15 of 57




        97.     Rather than abide by the terms of Plaintiff Sholes’s Proprietary Agreement,

Defendants stole and misappropriated Plaintiff Sholes’s software.

        98.     Worse, it is believed and therefore averred, that Defendant TTG retained this

software and intentionally pushed Plaintiff Sholes out of any equity he would otherwise receive

in the sale of Defendant TTG.

        99.     Contrary to the terms of Plaintiff’s Proprietary Agreement, Defendants continue

to use Plaintiffs’ software and IP without the license to do so.

        100.    As a direct result of Defendants breach Plaintiff has suffered and will continue to

suffer large monetary damages.

        101.    Plaintiff Sholes’ Property Agreement dictates that the prevailing party be entitled

to attorneys’ fees and costs. See Exhibit “A”.

                WHEREFORE, Plaintiff Sholes respectfully demands judgment in his favor

against the Defendants in an amount in excess of $75,000.00, plus interest, costs, attorneys fees

and any other relief that this Honorable Court deems just and appropriate.

                                         COUNT III
            BREACH OF CONTRACT – GOOD FAITH AND FAIR DEALING
         Plaintiff Sholes v. Defendant TTG, Defendant TEC & Defendant Founders

        102.    Plaintiffs hereby incorporate the preceding paragraphs by reference as though

fully set forth at length herein.

        103.    In all contracts exist a duty of Good faith and fair dealing.

        104.    As mentioned above, on May 7, 2017, Plaintiff Sholes entered into a Proprietary

Agreement with Defendant TTG.

        105.    As mentioned above, it was stated in unambiguous terms, that Plaintiffs Sholes

was to retain, “reporting and tracking software used by Cure Consulting / AdSolve which
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 16 of 57




interfaces with Torchlight’s systems (including by not limited to – health_track, rover, grok,

ladman)” and other IP laid out in Exhibit A of Plaintiff Sholes’ Proprietary Agreement. See

Exhibit “B”.

       106.    At all times relevant hereto, Plaintiff Sholes acted in accordance with his terms of

this agreement.

       107.    At all times relevant hereto, Plaintiff Sholes while in the employ of Defendant

TTG forwent both money and opportunities he would have otherwise had to lease the

aforementioned software to other clients.

       108.    Plaintiff Sholes relied on the Proprietary Agreement and on the representations

made by Defendants in that he believed he would retain the software rights and be adequately

compensated for the same.

       109.    Plaintiff Sholes relied on the Proprietary Agreement and on the representations

made by Defendants in that he was led to believe that should Defendant TTG sell the company

while using his software he would receive equity in the company for the sale of the same.

       110.    Rather than abide by the terms of Plaintiff Sholes’ Proprietary Agreement,

Defendants stole and misappropriated Plaintiff Sholes’s software.

       111.    Worse it is believed and therefore averred, that Defendant TTG retained this

software and intentionally pushed Plaintiff Sholes out of any equity he would otherwise receive

in the sale of Defendant TTG.

       112.    Contrary to the terms of Plaintiff’s Proprietary Agreement, Defendants continue

to use Plaintiffs software and IP without the license to do so.

       113.    As a direct result of Defendants breach Plaintiff has suffered and will continue to

suffer large monetary damages.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 17 of 57




        114.    Defendants have not acted in good faith and have willfully breached Plaintiff

Sholes’s Agreement by exploiting and profiting from Plaintiff Sholes’ software and IP while also

pushing Plaintiff Sholes out of the company in an effort to steal Plaintiff’s software and not pay

him what he is entitled to under the terms of the agreement and in accordance the law.

        WHEREFORE, Plaintiff Sholes respectfully demands judgment in his favor against the

Defendants in an amount in excess of $75,000.00, plus interest, costs, attorneys’ fees and any

other relief that this Honorable Court deems just and appropriate.

                                          COUNT IV
                       UNJUST ENRICHMENT; QUANTUM MERUIT
                   Plaintiffs Sholes and Cure Consulting, LLC v. Defendants

        115.    Plaintiffs hereby incorporate the preceding paragraphs by reference as though

fully set forth at length herein.

        116.    As mentioned above, on May 7, 2017, Plaintiff Sholes and Cure Consulting, LLC

entered into a Proprietary Agreement with Defendant TTG.

        117.    As mentioned above, it was stated in unambiguous terms, that Plaintiff Sholes

was to retain, “reporting and tracking software used by Cure Consulting / AdSolve which

interfaces with Torchlight’s systems (including by not limited to – health_track, rover, grok,

ladman)” and other IP laid out in Exhibit A of Plaintiff Sholes’ Proprietary Agreement. See

Exhibit “B”.

        118.    At all times relevant hereto, Plaintiffs acted in accordance with his terms of this

agreement.

        119.    At all times relevant hereto, Plaintiff Sholes while in the employ of Defendant

TTG forwent both money and opportunities he would have otherwise had to lease the

aforementioned software to other clients.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 18 of 57




        120.     Defendants have retained the benefit of all Plaintiffs’ software and IP without

having compensated Plaintiffs

        121.     Accordingly, Defendants have been unjustly enriched in an amount in excess of

$75,000.00.

        WHEREFORE, Plaintiffs respectfully demand judgment in their favor against the

Defendants in an amount in excess of $75,000.00, plus interest, costs, and any other relief that

this Honorable Court deems just and appropriate.

                                            COUNT V
                                  FRAUD IN THE INDUCEMENT
               Plaintiffs v. Defendant TTG, Defendant TEC & Defendant Founders

        122.     Plaintiffs hereby incorporate the preceding paragraphs by reference as though

fully set forth at length herein.

        123.     As laid out above, in order to get access to Plaintiffs software and intellectual

property, Defendants created an entity TEC and represented to Plaintiffs that they were now

equity holders in the company.

        124.     Defendants made representations that Plaintiffs would share in any sale of the

company.

        125.     In fact, Defendants had no intention in giving Plaintiffs any equity in the

company.

        126.     In fact, Defendants created this company to deceive Plaintiffs into believing that

they would be shareholders receiving a payout.

        127.     Based on these fraudulent representations, Plaintiffs agreed to continue to work

with Defendants allowing them to use their intellectual property and software.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 19 of 57




       128.      If the Plaintiffs had known that Defendants tactics was merely a ruse, they would

not have agreed to allow Defendants to use their intellectual property and software.

       129.      In short, Defendants made a false statement of material fact that they knew was

false, made it for the purpose of inducing Plaintiffs reliance, to which Plaintiffs did in fact rely.

       WHEREFORE, Plaintiffs respectfully demand judgment in their favor against the

Defendants in an amount in excess of $75,000.00, plus interest, costs, punitive, treble damages

and any other relief that this Honorable Court deems just and appropriate.

                                           COUNT VI
                                BREACH OF FIDUCIARY DUTIES
               Plaintiffs v. Defendant TTG, Defendant TEC & Defendant Founders

       Plaintiffs hereby incorporate the preceding paragraphs by reference as though fully set

forth at length herein.

       130.      As mentioned above, Plaintiff Sholes and Vernon and Defendants Morano,

Seydoux and Guy entered into an Agreement.

       131.      As partners of the company, Defendants Morano, Seydoux and Guy owed

fiduciary duties of care loyalty, and good faith to Sholes and Vernon.

       132.      Defendant Founders had fiduciary duties of loyalty and good faith,

included to:

                 (a) protect and maximize Plaintiffs’ assets and engage in business to maximize

                 TEC and TTG and its shareholders’ and members’ value;

                 (b) operate TEC and TTG in its best interests, and not to subordinate its interest to

                 the interests of the Founders or other companies which Founders owned or

                 controlled;
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 20 of 57




               (c) operate TEC and TTG in a fiduciary manner to maximize its and its

               shareholders’ and

               members’ value, and not to harm TEC and TTG and Plaintiffs as a shareholders

               and member;

               (d) maximize shareholder and member value and to not engage in waste, such as

               direct or indirect payments to themselves that are unfair to TEC and TTG;

               (e) keep all shareholders and members adequately informed of all material

               developments and to schedule annual shareholder and members meetings as

               required by law;

               (f) maintain accurate and complete shareholder, member and financial records;

               (g) avoid self-dealing transactions that are not approved by disinterested

               shareholders or members and that are fair to TEC and TTG.

       133.    Defendant Founders duties to Plaintiff Sholes and Vernon include, but are not

limited to, obligations to exercise good business judgment to act prudently in the operation of the

company’s business, to discharge their actions in good faith, to act in the best interests of the

company, and to put the interests of the company before their own.

       134.    Defendant Founders breached their fiduciary duties of care by, among other

things dissolving TEC and squeezing Plaintiffs Sholes and Vernon out of the deal and

misappropriating their software.

       135.    Defendants intentionally orchestrated a minority squeeze out of Plaintiff’s interest

in TEC and TTG.

       136.    Plaintiffs Sholes and Vernon have been damaged and continue to be harmed by

Defendant Founders breach of their fiduciary duties.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 21 of 57




        WHEREFORE, Plaintiffs Sholes and Vernon respectfully requests that this Honorable

Court enter an Order requiring dissolution of the founders’ shares and liquidation of all assets.


                                        COUNT VII
                FRAUD; CONVERSION, THEFT AND EMBEZZLEMENT
                            Plaintiff Sholes and Plaintiff Vernon
                                              v.
                  Defendant Founders, Defendant TTG and Defendant TEC

        137.    Plaintiffs hereby incorporate the preceding paragraphs by reference as though

fully set forth at length herein.

        138.    As mentioned above, in order to induce Plaintiffs to work for Defendant TTG and

in order to have exclusive use to Plaintiffs’ software and IP, Defendants promised Plaintiff

equity in Defendant TTG

        139.    As mentioned above, Plaintiff Vernon and Plaintiff Sholes were promised 9%

equity of Defendant TTG and would share in the profit from a sale in the future.

        140.    Accordingly, Plaintiff Vernon and Plaintiff Sholes were given 9% equity in

Defendant TEC which Founding Defendants represented would consist of these profits.

        141.    Defendants never planned on giving Plaintiffs equity in the sale proceeds of

TTG.

        142.    Defendants continually led Plaintiffs to believe that they would be receiving

compensation from any liquidity event for TTG.

        143.    Plaintiff Sholes and Plaintiff Vernon relied on these representations and in turn

allowed TTG to exclusively use software they developed and worked exclusively at TTG based

on Defendants false representations.

        144.    Instead, it is believed, and therefore averred, that the Defendant Founders, TTG

and TEC converted this money for themselves at the detriment of Plaintiffs.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 22 of 57




        145.     As a direct and proximate result of this conversion, Plaintiffs have suffered

substantial damages.

        146.     Defendants actions have been willful and outrageous and undertaken with

reckless indifference to the rights of Plaintiffs.

        WHEREFORE, Plaintiffs respectfully demand judgment in their favor against the

Defendants in an amount in excess of $75,000.00, plus interest, costs, compensatory and punitive

damages and any other relief that this Honorable Court deems just and appropriate.

                                         ACCOUNTING
               Plaintiffs Sholes and Vernon v. Defendant TTG and Defendant TEC

        147.     Plaintiffs incorporate by reference the allegations contained in the foregoing

 paragraphs, as if fully set forth herein.

        148.     As mentioned above, Plaintiff Sholes and Plaintiff Vernon have equity interest of

 18% in Defendant TEC and ownership interests in the software being inappropriately used by

 Defendant TTG.

        149.     As equity owners, Plaintiff Sholes and Plaintiff Vernon are owed certain fiduciary

 duties from the Defendants.

        150.     Among those duties is the duty to receive an accounting on demand pursuant to

 the Pennsylvania limited liability rules and regulations.

        151.     Plaintiffs request an accounting be ordered.

        WHEREFORE, Plaintiffs respectfully request this Court order an accounting of

Defendant TTG and Defendant TEC.



                       [This part of the page has been intentionally left blank]
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 23 of 57




                                        COUNT IX
                                    CIVIL CONSPIRACY
           Plaintiffs v. Defendant TEC, Defendant Founders, and Defendant TTG

       152.    The averments of the foregoing paragraphs are incorporated by reference herein

with the same force and effect as if set forth in full below.

       153.    Defendant TEC, Defendant Founders, and Defendant TTG acted together by

agreement and course of action in a conspiracy with the purpose to violate state and federal law

and to harm Plaintiffs.

       154.    Defendant TEC, Defendant Founders, and Defendant TTG actions were the

proximate cause of damage to Plaintiffs.

       155.    The unlawful actions of the Defendants/co-conspirators are continuing and should

be enjoined.

       156.    The actions of the co-conspirators were willful and malicious and warrant the

imposition of punitive damages.

       WHEREFORE, as a result of Defendants conspiracy, Plaintiffs respectfully demand

judgment against Defendant TEC, Defendant Founders, and Defendant TTG, jointly and

severally, and prays for relief as follows: i) actual and compensatory damages in an amount well

in excess of $75,000 to compensate Plaintiffs for the past, present and future harm it has

sustained and will sustain as a result of Defendants wrongful conduct; ii) an accounting of all

revenues and profits that Defendants, and all persons aiding or acting in concert with them, have

derived from their unlawful scheme; iii) damages sufficient to deprive Defendants of any unjust

benefit or enrichment from their wrongful conduct; iv) a permanent injunction barring

Defendants from continuing to misappropriate, possess and use Plaintiffs confidential and

proprietary information; v) punitive damages in an amount to be determined at trial but sufficient
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 24 of 57




to punish Defendants for their intentional, willful and wanton conduct; vi) Plaintiffs costs,

disbursements and attorney’s fees incurred in prosecuting this action; and vii) such other and

further relief as the Court may deem just, proper and equitable.


                                           COUNT X
                                COPYRIGHT INFRINGEMENT
                                  Plaintiffs v. All Defendants

       157.     Plaintiffs hereby repeat and incorporate by reference all preceding paragraphs of

this Complaint as if fully restated herein.

       158.     Global ID and its derivative programming is registered with the U.S. Copyright

Office and copyright protected pursuant to the Copyright Act of 1976 the Copyright Act), which

was amended in 1980 17 U.S.C. 101 et seq.) expressly to extend copyright protection to

computer programs and derivatives which are entitled to copyright protection as literary works.

See e.g., Whelan Assoc, v. Jaslow Dental Lab., 797 F. 2d 1222, 1235 3d Cir. 1986).

       159.     The aforementioned copyrighted works carry copyright notices visible to all

       users.

       160.     The aforementioned copyrighted works are the product of a substantial degree of

creativity, is original to, and independently created by Plaintiffs and are protected by a valid

copyright.

       161.     As described above, Defendants have knowingly infringed upon the aforesaid

copyrighted works by their malicious, fraudulent, deliberate and/or willful acts.

       162.     The above-described malicious, fraudulent, deliberate and/or willful conduct of

Defendants has caused and continues to cause Plaintiffs to suffer irreparable harm, the full extent

of which cannot be readily determined at this time.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 25 of 57




       163.    Unless and until Defendants are enjoined from any and all further use,

distribution, marketing, and display of copied or derivative material, Plaintiffs will continue to be

irreparably harmed.

       164.    Plaintiffs have no adequate remedy at law.

WHEREFORE, Plaintiffs respectfully demand the following equitable and legal relief against

Defendants:

               a.     That Defendants, and their agents, and servants, be enjoined

                      from infringing upon the aforementioned copyrighted

                      materials in any manner. 17 U.S.C. 502;

               b.     That Defendants, and their agents, and servants, be required

                      to destroy any and all infringing copies of copied or derivative

                      material in their possession and/or control 17 U.S.C. 503;

               c.     That damages be awarded against Defendants for the actual

                      damages suffered by Plaintiffs as a result of the infringement,

                      and for disgorgement of profits derived by Defendants as a

                      result of the infringement, or, at Plaintiffs election, an award

                      of statutory damages for the infringement of each copyrighted

                      work of Plaintiffs 17 U.S.C. 504;

               d.     That Defendants, and their agents, and servants, be required

                      to supply for examination a complete, functional copy of the

                      derivative software;
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 26 of 57




                e.    That Defendants, and their agents, and servants, be held

                      jointly and severally liable for Plaintiffs attorneys’ fees and

                      costs 17 U.S.C. 505); and

                f.     That any and all such further damages as this Court deems

                       appropriate be granted, including injunctive, equitable

                       and/or legal relief.

                                               COUNT XI
                                     PERMANENT INJUNCTION
                                      Plaintiffs v. All Defendants

       165.     The averments of the foregoing paragraphs are incorporated by reference fully set

forth herein.

       166.     By virtue of the foregoing, Plaintiffs have demonstrated a likelihood of success

on the merits and that a balancing of the equities favors the issuance of an injunction against

Defendants.

       167.      Unless the Defendants are permanently enjoined from the foregoing conduct,

Plaintiffs will be irreparably harmed by:

                a.     Disclosure of trade secrets, proprietary business and other

                       confidential information which are solely the property of

                       Plaintiffs;

                b.     Loss of customers, loss of goodwill, and loss of business

                       reputation;

                c.     Past, present economic loss, which is unascertainable at this

                       time, and future economic loss, which is presently

                       incalculable.
        Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 27 of 57




      168.    Plaintiffs have no adequate remedy at law.

      169.    As set forth above, Defendant TTG Contractually agreed that Plaintiffs have no

adequate remedy at law and that they are entitled to injunctive relief.

      WHEREFORE, Plaintiffs respectfully request that:

                  a. Defendants be permanently enjoined from the use of any

                  and all of Plaintiffs software and intellectual property.

                  b. That Defendants, and their agents, and servants, be required

                  to destroy any and all infringing copies of copied or derivative

                  material in their possession and/or control 17 U.S.C. 503;

                  c. That damages be awarded against Defendants for the actual

                  damages suffered by Plaintiffs as a result of the infringement,

                  and for disgorgement of profits derived by Defendants as a

                  result of the infringement, or, at Plaintiffs election, an award of

                  statutory damages for the infringement of each copyrighted

                  work of Plaintiffs 17 U.S.C. 504;

                  d. That Defendants, and their agents, and servants, be required

                  to supply for examination a complete, functional copy of the

                  derivative software;

                  e. That Defendants, and their agents, and servants, be held

                  jointly and severally liable for Plaintiffs attorneys’ fees and

                  costs 17 U.S.C. 505); and

                  f. That any and all such further damages.
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 28 of 57




                                          COUNT XII
                                    UNFAIR COMPETITION
                                     Plaintiffs v. Defendants

       170.      All preceding paragraphs are incorporated by reference as though fully set forth

       herein.

       171.      Plaintiffs have the right to be free from unfair competition caused by the unlawful

misappropriation and misuse of their confidential and proprietary business information.

       172.      By their conduct described above, the Defendants have and will continue to

compete unfairly against Plaintiffs.

       173.      By stealing, disclosing and misusing Plaintiffs confidential and proprietary

information, by taking advantage of that information in competition with Plaintiffs the

Defendants have gained unfair competitive advantages over Plaintiffs.

       174.      Plaintiffs have no adequate remedy at law by which to prevent Defendants from

unfairly competing against them and money damages alone cannot compensate Plaintiffs for the

harm caused by Defendants unfair competition.

       175.      Defendants concerted egregious unfair competition, coupled with the other

unlawful conduct described herein, warrants the imposition of punitive damages.

       WHEREFORE, Plaintiffs respectfully request judgment in their favor and against all

Defendants, jointly and severally, and prays for relief as follows:


                 a. Actual and compensatory damages;

                 b. An accounting of all revenues and profits that Defendants and

                    all persons aiding or acting in concert with them, have derived

                    from their unlawful scheme;
Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 29 of 57




    c. A permanent injunction barring Defendants from continuing to

       misappropriate, possess and use Plaintiffs confidential and

       proprietary information;

    d. Punitive damages;

    e. Costs, disbursements and attorneys’ fees; and

    f. Such other and further relief as the Court may deem just, proper

       and equitable.



                                               FREUNDLICH & LITTMAN, LLC




                                               BY:
                                                        David S. Jaffe, Esquire
                                                        Gregory C. Littman, Esquire
                                                        Austin R. Freundlich, Esquire
                                                                  1425 Walnut Street
                                                                            Suite 200
                                                              Philadelphia, PA 19102
                                                                        215-545-8500
                                                                        215-545-8510
Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 30 of 57




                    EXHIBIT A
             Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 31 of 57
                       Registration #:    TX0008935194
                    Service Request #:    1-10158742371




Mail Certificate


The Plus IP Firm
101 NE 3rd Ave.
Suite 1500
Fort Lauderdale, FL 33301 United States




                              Priority:   Special Handling          Application Date:   February 16, 2021


Correspondent



                  Organization Name:      The Plus IP Firm
                               Name:      Derek Fahey
                               Email:     derek@plusfirm.com
                           Telephone:     (954)547-7634
                      Alt. Telephone:     (954)332-3584
                             Address:     101 NE 3rd Ave.
                                          SUITE 1500
                                          Fort Lauderdale, FL 33301 United States
             Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 32 of 57




                                                                                  Registration Number
                                                                                  TX 8-935-194
                                                                                  Effective Date of Registration:
                                                                                  February 16, 2021
                                                                                  Registration Decision Date:
                                                                                  February 17, 2021




    Title
                       Title of Work:     Code For Global ID ("GLID")


    Completion/Publication
                 Year of Completion:      2017
              Date of 1st Publication:    January 10, 2017
             Nation of 1st Publication:   United States

    Author

                   •       Author:        Carl Vernon
                    Author Created:       computer program
                 Work made for hire:      No
                         Citizen of:      Canada
                      Domiciled in:       Canada
                        Year Born:        1982

                   •       Author:        Colin Sholes
                    Author Created:       computer program
                 Work made for hire:      No
                         Citizen of:      United States
                      Domiciled in:       United States
                        Year Born:        1980

    Copyright Claimant

                 Copyright Claimant:      Cure Consulting, LLC
                                          789 South 2nd Street, Philadelphia, PA, 19147, United States
                  Transfer statement:     By written agreement
0


1
     Rights and Permissions

                                                                                                             Page 1 of 2
         Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 33 of 57




            Organization Name:   The Plus IP Firm
                                 Derek Fahey
                        Email:   derek@plusfirm.com
                    Telephone:   (954)332-3584
                      Address:   101 NE 3rd Ave.
                                 Suite 1500
                                 Fort Lauderdale, FL 33301 United States

Certification

                        Name:    Derek Fahey
                         Date:   February 16, 2021
                         Date:   February 16, 2021
                                 Approved




                                                                           Page 2 of 2
Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 34 of 57




                    EXHIBIT B
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 35 of 57




                       PROPRIETARY INFORMATION, COMPETITION, AND
                          INVENTIONS ASSIGNMENT AGREEMENT
        This revised PROPRIETARY INFORMATION, COMPETITION, AND INVENTIONS
ASSIGNMENT AGREEMENT (the “Agreement”) is made between Torchlight Technology Group, LLC
(the “Company”) and the undersigned employee or consultant.

    In consideration of my participation in the Company’s equity compensation program, the receipt of
confidential information while associated with the Company, and other good and valuable consideration,
intending to be legally bound, I, the undersigned individual, agree that:

   1. Term of Agreement. This Agreement shall continue in full force and effect for the duration of my
employment with or service to the Company (whether before or after the date of this Agreement, the
“Engagement”) and shall continue thereafter as otherwise provided in this Agreement.

    2. Confidentiality.

        (a) Definitions. “Proprietary Information” is all information and any idea in whatever form,
tangible or intangible, pertaining in any manner to the business of the Company or any of its Affiliates
(defined as any subsidiaries or affiliates of the Company that directly or indirectly control, are controlled by,
or are under common control with the Company), or its employees, clients, consultants, or business
associates, which was produced by any employee or consultant of the Company in the course of his or her
employment or consulting relationship or otherwise produced or acquired by or on behalf of the Company.
All Proprietary Information not generally known outside of the Company's organization, all Proprietary
Information so known only through improper means and any information received by the Company from
third parties that is subject to confidentiality obligations, is competitively sensitive and shall be deemed
“Confidential Information.” By example and without limiting the foregoing definition, Proprietary and
Confidential Information shall include, but not be limited to:

        (1) formulas, research and development techniques, processes, trade secrets, including but not
        limited to Torchlight Technology Group’s proprietary programs, computer programs, software,
        electronic codes, mask works, inventions, innovations, patents, patent applications, discoveries,
        improvements, data, know-how, formats, test results, and research projects;

        (2) information about costs, profits, markets, sales, contracts and lists of customers, and distributors;

        (3) business, marketing, and strategic plans;

        (4) forecasts, unpublished financial information, budgets, projections, and customer identities,
        characteristics and agreements; and

        (5) employee personnel files and compensation information.

    Confidential Information is to be broadly defined, and includes all information that has or could have
commercial value or other utility in the business in which the Company is engaged or contemplates
engaging, and all information of which the unauthorized disclosure could be detrimental to the interests of
the Company, whether or not such information is identified as Confidential Information by the Company.
Confidential Information shall be covered by this Agreement whether it is received by the undersigned
employee or consultant before or after the date of this Agreement.
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 36 of 57



        (b) Existence of Confidential Information. The Company owns and has developed and compiled,
and will develop and compile, certain trade secrets, proprietary techniques and other Confidential
Information which have great value to its business. This Confidential Information includes not only
information disclosed by the Company to me, but also information developed or learned by me during the
course of my employment with or service to the Company.

         (c) Protection of Confidential Information. I will not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any third party, other than in my assigned duties and for the
benefit of the Company, any of the Company's Confidential Information, either during or after my
employment with or service to the Company. In the event I desire to publish the results of my work for the
Company through literature or speeches, I will submit such literature or speeches to the President of the
Company at least fifteen (15) days before dissemination of such information for a determination of whether
such disclosure may alter trade secret status, may be highly prejudicial to the interests of the Company, or
may constitute an invasion of its privacy. I agree not to publish, disclose or otherwise disseminate such
information without prior written approval of the President of the Company. I acknowledge that I am aware
that the unauthorized disclosure of Confidential Information of the Company may be highly prejudicial to its
interests, an invasion of privacy, and an improper disclosure of trade secrets.

         (d) Delivery of Confidential Information. Upon request or when my employment with or service to
the Company terminates, I will immediately deliver to the Company all copies of any and all materials and
writings received from, created for, or belonging to the Company including, but not limited to, those which
relate to or contain Confidential Information.

         (e) Location and Reproduction. I shall maintain at my work station and/or any other place under my
control only such Confidential Information as I have a current “need to know.” I shall return to the
appropriate person or location or otherwise properly dispose of Confidential Information once that need to
know no longer exists. I shall not make copies of or otherwise reproduce Confidential Information unless
there is a legitimate business need of the Company for reproduction.

        (f) Prior Actions and Knowledge. I represent and warrant that from the time of my first contact
with the Company I held in strict confidence all Confidential Information and have not disclosed any
Confidential Information, directly or indirectly, to anyone outside the Company, or used, copied, published,
or summarized any Confidential information, except to the extent otherwise permitted in this Agreement.

        (g) Third-Party Information. I acknowledge that the Company has received and in the future will
receive from third parties their confidential information subject to a duty on the Company's part to maintain
the confidentiality of such information and to use it only for certain limited purposes. I agree that, during the
Engagement and thereafter, I will hold all such confidential information in the strictest confidence and will
not disclose or use it, except as necessary to perform my obligations hereunder and as is consistent with the
Company's agreement with such third parties.

        (h) Third Parties. I represent that my employment with or service to the Company does not and will
not breach any agreements with or duties to a former employer or any other third party. I will not disclose to
the Company or use on its behalf any confidential information belonging to others and I will not bring onto
the premises of the Company any confidential information belonging to any such party unless consented to in
writing by such party.

         (i) Defense of Trade Secrets Act (“DTSA”) Notice: In accordance with the Company policy on the
protection of Company Confidential Information contained in the Employee Handbook, I understand that if,
after first taking reasonable and appropriate steps to protect the confidentiality of a Company trade secret, I
disclose a trade secret to a U.S. government official or attorney solely for the purpose of reporting or
investigating a suspected violation of law (a “Legally Permitted Disclosure”): (1.) I will be granted immunity
            Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 37 of 57



from being held civilly or criminally liable under any federal or state trade secret law for this Legally
Permitted Disclosure; (2.) I have the right to further disclose this Legally Permitted Disclosure to my
attorney and to use said trade secret information in a related court proceeding; and (3.) I will not be subject to
retaliation by the Company for engaging in these actions.

    3. Proprietary Rights, Inventions and New Ideas.

         (a) Definition. The term “Subject Ideas or Inventions” includes any and all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware or software, original works
of authorship, formulas, discoveries, patents, copyrights, copyrightable works products, marketing and
business ideas, and all improvements, know-how, data, rights, and claims related to the foregoing that,
whether or not patentable, are conceived, developed or created and which: (1) relate to the Company's
current or contemplated business or activities; (2) relate to the Company's actual or demonstrably anticipated
research or development; (3) result from any work performed by me for the Company (whether before or
after the date of this Agreement); (4) involve the use of the Company's equipment, supplies, facilities or trade
secrets; (5) result from or are suggested by any work done by the Company or at the Company's request, or
any projects specifically assigned to me; or (6) result from my access to any of the Company's memoranda,
notes, records, drawings, sketches, models, maps, customer lists, research results, data, formulae,
specifications, inventions, processes, equipment or other materials (collectively, “Company Materials”).

          (b) Company Ownership. All right, title and interest in and to all Subject Ideas and Inventions,
including but not limited to all registrable and patent rights which may subsist therein, shall be held and
owned solely by the Company, and where applicable, all Subject Ideas and Inventions shall be considered
works made for hire. I shall mark all Subject Ideas and Inventions with the Company's copyright or other
proprietary notice as directed by the Company and shall take all actions deemed necessary by the Company
to protect the Company's rights therein. In the event that the Subject Ideas and Inventions shall be deemed
not to constitute works made for hire, or in the event that I should otherwise, by operation of law, be deemed
to retain any rights (whether moral rights or otherwise) to any Subject Ideas and Inventions, I agree to assign
to the Company, and I hereby irrevocably assign to the Company, without further consideration, my entire
right, title and interest in, to and under each and every such Subject Idea and Invention, including, without
limitation, all worldwide copyrights, patent rights, trademark and trade dress rights and other proprietary
rights therein and all applications or registrations (including continuations thereof) relating thereto. Without
limiting the foregoing, I also hereby waive and relinquish any claims of “moral rights” or “droit moral”
relating to the Subject Ideas or Inventions.

         (c) California Labor Code (If Applicable). However, Section 3(b) shall not apply if and to the
extent that California Labor Code Section 2870 lawfully prohibits the assignment of rights in such
intellectual property. I acknowledge that I understand the limits placed on this definition by California Labor
Code Section 2870, if applicable to me, which provides:

        (1) “Any provision in an employment agreement which provides that an employee shall assign, or
        offer to assign, any of his or her rights in an invention to his or her employer shall not apply to an
        invention that the employee developed entirely on his or her own time without using the employer's
        equipment, supplies, facilities, or trade secret information except for those inventions that either:

            a. Relate at the time of conception or reduction to practice of the invention to the employer's
            business, or actual or demonstrably anticipated research or development of the employer; or

            b. Result from any work performed by the employee for the employer.
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 38 of 57



        (2) To the extent a provision in an employment agreement purports to require an employee to assign
        an invention otherwise excluded from being required to be assigned under subdivision (a), the
        provision is against the public policy of this state and is unenforceable.”

         (d) Burden. I understand that I bear the full burden of proving to the Company that an Invention
qualifies fully under Section 2870. I agree to disclose promptly to the Company full details of any and all
Subject Ideas and Inventions.

        (e) Maintenance of Records. I agree to keep and maintain adequate and current written records of
all Subject Ideas and Inventions and their development made by me (solely or jointly with others) during the
term of my employment with or service to the Company. These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company. These records will be
available to and remain the sole property of the Company at all times.

         (f) Determination of Subject Ideas or Inventions. I further agree that all information and records
pertaining to any idea, process, trademark, service mark, invention, technology, computer hardware or
software, original work of authorship, design, formula, discovery, patent, copyright, product, and all
improvements, know-how, rights, and claims related to the foregoing (“Intellectual Property”), that I do not
believe to be a Subject Idea or Invention, but that is conceived, developed, or reduced to practice by the
Company (alone by me or with others) during the Engagement and for one (1) year thereafter, shall be
disclosed promptly by me to the Company (such disclosure to be received in confidence). The Company
shall examine such information to determine if in fact the Intellectual Property is a Subject Idea or Invention
subject to this Agreement.

         (g) Access. Because of the difficulty of establishing when any Subject Ideas or Inventions are first
conceived by me, or whether it results from my access to Confidential Information or Company Materials, I
agree that any Subject Idea and Invention shall, among other circumstances, be deemed to have resulted from
my access to Company Materials if: (1) it grew out of or resulted from my work with the Company or is
related to the business of the Company, and (2) it is made, used, sold, exploited or reduced to practice, or an
application for patent, trademark, copyright or other proprietary protection is filed thereon, by me or with my
significant aid, within one year after termination of the Engagement.

        (h) Assistance. I further agree to assist the Company in every proper way (but at the Company's
expense) to obtain and from time to time enforce patents, copyrights or other rights or registrations on said
Subject Ideas and Inventions in any and all countries, and to that end will execute all documents necessary:

        (1) to apply for, obtain and vest in the name of the Company alone (unless the Company otherwise
        directs) letters patent, copyrights or other analogous protection in any country throughout the world
        and when so obtained or vested to renew and restore the same; and

        (2) to defend any opposition proceedings in respect of such applications and any opposition
        proceedings or petitions or applications for revocation of such letters patent, copyright or other
        analogous protection; and

        (3) to cooperate with the Company (but at the Company's expense) in any enforcement or
        infringement proceeding on such letters patent, copyright or other analogous protection.

        (i) Authorization to Company. In the event the Company is unable, after reasonable effort, to
secure my signature on any patent, copyright or other analogous protection relating to a Subject Idea and
Invention, whether because of my physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and on my behalf and stead to execute and file any such application, applications
            Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 39 of 57



or other documents and to do all other lawfully permitted acts to further the prosecution, issuance, and
enforcement of letters patent, copyright or other analogous rights or protections thereon with the same legal
force and effect as if executed by me. My obligation to assist the Company in obtaining and enforcing
patents and copyrights for Subject Ideas and Inventions in any and all countries shall continue beyond the
termination of my relationship with the Company, but the Company shall compensate me at a reasonable rate
after such termination for time actually spent by me at the Company's request on such assistance.

        (j) Exhibit. I acknowledge that there are no currently existing ideas, processes, inventions,
discoveries, marketing or business ideas or improvements which I desire to exclude from the operation of
this Agreement, unless a reference thereto has been included on Exhibit A attached hereto. To the best of my
knowledge, there is no other contract to assign inventions, trademarks, copyrights, ideas, processes,
discoveries or other intellectual property that is now in existence between me and any other person
(including any business or governmental entity).

       (k) No Use of Name. I shall not at any time use the Company's name or any the Company
trademark(s) or trade name(s) in any advertising or publicity without the prior written consent of the
Company.

     4. Representations and Warranties. I represent and warrant (i) that I have no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with my undertaking a relationship with the
Company; (ii) that the performance of the services called for by this Agreement do not and will not violate
any applicable law, rule or regulation or any proprietary or other right of any third party; (iii) that I will not
use in the performance of my responsibilities for the Company any materials or documents of a former
employer; (iv) that I have not entered into or will enter into any agreement (whether oral or written) in
conflict with this Agreement; (v) that the performance of the services, assignments or obligations hereunder
and the Subject Ideas or Inventions do not and will not violate or infringe upon the rights of any third party,
including without limitation, any patent, copyright, trade secret, trademark, contractual, employment,
proprietary or confidential information or nondisclosure, or other proprietary right; and (vi) that I will
comply with all Company policies and procedures during my Engagement, including but not limited to those
set forth in the Company Employee Handbook, as they may be modified from time to time.

     5. Non-Competition. During my Engagement and for one (1) year thereafter, to the extent permitted by
the laws of the Commonwealth of Pennsylvania or other applicable laws, I will not, directly or indirectly,
with or without compensation, own, manage, operate, join, control, advise, direct, or participate, as a
shareholder (other than as a shareholder with less than 1% of the outstanding common stock of a public
company), director, officer, manager, principal partner, employee, consultant, independent contractor,
technical or business advisor or otherwise (or any foreign equivalents of the foregoing), in any business
venture, or engage in conduct in preparation for same, with any person or entity that is in the same or similar
business as the Company (or any division of the Company), which is involved in the generation or purchase
of leads for resale or remarketing purposes (a “Competing or Conflicting Business”). I also agree to
immediately disclose to the Company any involvement I may have now or at any time during the Non-
Competition Period in a Competing or Conflicting Business, or in any business venture that could be
construed by a reasonable person as potentially being a Competing or Conflicting Business, so that the
Company can investigate the matter, determine if a violation of this Paragraph has occurred, and address the
matter with me immediately to avoid damage (or further damage) to the Company’s interests. I recognize
that the time restrictions contained in this paragraph protect the Company’s legitimate business interests in its
Confidential Information, and help ensure that my employment or other association with a Competing or
Conflicting Business will not place the Company at an unfair competitive disadvantage.

    6. Non-Solicitation. Because the Company’s business involves the generation and/or purchase of leads
for resale or remarketing purposes, the Company often acts as a broker between businesses that purchase
information (“Lead Buyers”) about customers interested in particular types of products or services (“Leads”)
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 40 of 57



and other businesses that have internet properties or other marketing capacities capable of generating or
assisting with the generation of Leads (“Lead Providers” and “Publishers”). Consequently, the Company
maintains Proprietary Information in the form of lists of pricing, technical details, performance statistics, and
other competitively sensitive information related to Lead Buyers, Lead Providers, and Publishers. I
acknowledge and agree that information pertaining to Lead Buyers, Lead Providers, and Publishers is
competitively sensitive Proprietary Information, regardless of whether the Company sends or receives
payment from such parties. Accordingly, to protect what I acknowledge are the Company’s legitimate
business interests in its Confidential Information, which includes this competitively sensitive Proprietary
Information, and to avoid placing the Company at an unfair competitive disadvantage, during my
Engagement and for one (1) year thereafter:

         (a) Employees and Other Service Providers. I will not, directly or indirectly, on my own behalf or
on behalf of others, contact or communicate with any other person or entity for the purpose or effect of: (i)
interfering with the Company’s relationship with its employees and other service providers, or (ii) soliciting,
recruiting, causing, or attempting to persuade any person to terminate or reduce such person’s employment or
service with us, whether or not such person is a full-time employee or service provider and whether or not
such employment or service is pursuant to a written agreement or is at-will;

         (b) Lead Buyers and Other Customers. I will not, directly or indirectly, on my own behalf or on
behalf of others, solicit, contact or attempt to persuade any current or prospective Lead Buyer or other
customer of the Company (collectively “Customers”) to alter such Customer’s or prospective Customer’s
relationship with us or to engage any Competing or Conflicting Business to perform services that the
Company can perform in the ordinary course of business. I understand that “prospective Customer” means
any prospective Customer of the Company who I had knowledge of or contact with at any time during the
twelve (12) months preceding the termination of my Engagement;

         (c) Lead Providers and Publishers. I will not, directly or indirectly, on my own behalf or on behalf
of others, contact or communicate with any person or entity who has been a Lead Provider or Publisher of
Company with the purpose or effect of: (i) purchasing online media, advertising space, internet traffic, or
Leads from such Lead Provider or Publisher; (ii) promoting through any on-line means advertisements,
products or services through such Lead Provider or Publisher; (iii) compensating such Lead Provider or
Publisher for online advertising services; or (iv) interfering with the Company’s relationship with such Lead
Provider or Publisher or inducing or causing such person or entity to terminate or reduce his/her/its
relationship with the Company; and

         (d) Suppliers. I will not, directly or indirectly, on my own behalf or on behalf of others, contact or
communicate with any person or entity who has supplied products or services to Company or its Affiliates
(“Supplier”) during such period with the intent or effect of: (i) interfering with Company’s or its Affiliates’
relationship with such Supplier; or (ii) inducing or causing such Supplier to terminate or reduce his/her/its
relationship with the Company.

    7. Termination Obligations.

        (a) Upon the termination of my relationship with the Company or promptly upon the Company's
request, I shall surrender to the Company all equipment, tangible Proprietary Information, documents, books,
notebooks, records, reports, notes, memoranda, drawings, sketches, models, maps, contracts, lists, computer
disks (and other computer-generated files and data), any other data and records of any kind, and copies
thereof (collectively, “Company Records”), created on any medium and furnished to, obtained by, or
prepared by myself in the course of or incident to my employment or service, that are in my possession or
under my control.
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 41 of 57



        (b) My representations, warranties, and obligations contained in this Agreement shall survive the
termination of the Engagement.

        (c) Following any termination of the Engagement, I will fully cooperate with the Company in all
matters relating to my continuing obligations under this Agreement.

         (d) In the event that I leave the employ of or service to the Company I hereby grant consent to
notification by the Company to my new employer about my rights and obligations under this Agreement.

         (e) Upon termination of the Engagement, I will re-review this Agreement, and I will sign and remit
to the Company a Certificate of Compliance acknowledging compliance with this Agreement, no later than
five (5) days after the effective date of my termination of employment or service.

     8. Injunctive Relief. I acknowledge that my failure to carry out any obligation under this Agreement,
or a breach by me of any provision herein, will constitute immediate and irreparable damage to the
Company, which cannot be fully and adequately compensated in money damages and which will warrant
preliminary and other injunctive relief, an order for specific performance, and other equitable relief. I further
agree that no bond or other security shall be required in obtaining such equitable relief and I hereby consent
to the issuance of such injunction and to the ordering of specific performance. I also understand that other
action may be taken and remedies enforced against me.

    9. Modification. No modification of this Agreement shall be valid unless made in writing and signed
by both parties.

   10. Binding Effect. This Agreement shall be binding upon me, my heirs, executors, assigns and
administrators and is for the benefit of the Company and its successors and assigns.

     11. Governing Law. This Agreement shall be construed in accordance with, and all actions arising under
or in connection therewith shall be governed by, the internal laws of the Commonwealth of Pennsylvania
(without reference to conflict of law principles). Each party hereby consents to the personal jurisdiction of
the Federal or Pennsylvania courts located in Philadelphia County, Pennsylvania, and agrees that all disputes
arising from or relating to this Agreement may be adjudicated in such courts. Each party hereby further
expressly and irrevocably waives any objection to the personal jurisdiction or venue of such courts and
consents to service of process by notice sent by regular mail to that party’s last known residence (as noted in
the Company’s records) and/or by any means authorized by Pennsylvania law.

    12. Integration. This Agreement sets forth the parties' mutual rights and obligations with respect to
proprietary information, prohibited competition, and intellectual property. It is intended to be the final,
complete, and exclusive statement of the terms of the parties' agreements regarding these subjects. This
Agreement supersedes all other prior and contemporaneous agreements and statements on these subjects, and
it may not be contradicted by evidence of any prior or contemporaneous statements or agreements. To the
extent that the practices, policies, or procedures of the Company, now or in the future, apply to myself and
are inconsistent with the terms of this Agreement, the provisions of this Agreement shall control unless
changed in writing by the Company.

    13. Service at Will. This Agreement is not an employment agreement. I understand that I or the
Company may terminate my association, service or employment with it at any time, with or without cause,
subject to the terms of any separate written agreement executed by a duly authorized representative of the
Company.

    14. Construction. This Agreement shall be construed as a whole, according to its fair meaning, and not
in favor of or against any party. By way of example and not limitation, this Agreement shall not be
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 42 of 57



construed against the party responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and shall not be used to interpret this
Agreement.

    15. Attorneys' Fees. Should either I or the Company, or any heir, personal representative, successor or
permitted assign of either party, resort to legal proceedings to enforce this Agreement, the prevailing party in
such legal proceeding shall be awarded, in addition to such other relief as may be granted, attorneys' fees and
costs incurred in connection with such proceeding, provided that if a party prevails only in part the court
shall award fees and costs in accordance with the relative success of each party.

    16. Severability. If any term, provision, covenant or condition of this Agreement, or the application
thereof to any person, place or circumstance, shall be held to be invalid, unenforceable or void, the remainder
of this Agreement and such term, provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

    17. Rights Cumulative. The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either the Company or me (or by that party's successor), whether pursuant
hereto, to any other agreement, or to law, shall not preclude or waive that party's right to exercise any or all
other rights and remedies. This Agreement will inure to the benefit of the Company and its successors and
assigns.

    18. Nonwaiver. The failure of either the Company or me, whether purposeful or otherwise, to exercise
in any instance any right, power or privilege under this Agreement or under law shall not constitute a waiver
of any other right, power or privilege, nor of the same right, power or privilege in any other instance. Any
waiver by the Company or by me must be in writing and signed by either myself, if I am seeking to waive
any of my rights under this Agreement, or by an officer of the Company (other than me) or some other
person duly authorized by the Company.

     19. Notices. Any notice, request, consent or approval required or permitted to be given under this
Agreement or pursuant to law shall be sufficient if it is in writing, and shall be deemed given if and when it is
hand delivered or sent by regular mail, with postage prepaid, to my residence (as noted in the Company's
records), or to the Company's principal office, as the case may be, or when sent if sent by electronic mail or
facsimile during normal business hours of the recipient and if not sent during normal business hours then on
the recipient’s next business day. Any third party employing me, or otherwise utilizing my services or
evidencing an intention to do so, during my Engagement or any period of restriction thereafter provided in
this Agreement may be notified of the existence and provisions of this Agreement.

   20. Date of Effectiveness. This Agreement shall be deemed effective as of the commencement of my
employment with or service to the Company.

    21. Agreement to Perform Necessary Acts. I agree to perform any further acts and execute and deliver
any documents that may be reasonably necessary to carry out the provisions of this Agreement.

   22. Assignment. This Agreement may not be assigned by me without the Company's prior written
consent.

    23. Compliance with Law.       I agree to abide by all federal, state, and local laws, ordinances and
regulations.

     24. Acknowledgment. I acknowledge that I have had the opportunity to consult legal counsel in regard
to this Agreement, that I have read and understand this Agreement, that I am fully aware of its legal effect,
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 43 of 57



and that I have entered into it freely and voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.

                    [REMAINDER OF PAGE INTENTIONALLY BLANK]
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 44 of 57



         IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date set forth
below.

CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
EMPLOYEE'S OR CONSULTANT’S RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY
THE EMPLOYEE OR CONSULTANT MAY DEVELOP DURING HIS OR HER EMPLOYMENT OR SERVICE.


Dated: _______
        May    __,
               30 2017                      ______
                                            Name:
                                                     Colin Sholes

Agreed and accepted:

TORCHLIGHT TECHNOLOGY GROUP LLC


By:
Name:    Helene Seydoux
Title:   Managing Director
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 45 of 57




                                              EXHIBIT A




        A.    Inventions made by me prior to my employment or service with the Company that I
desire to be excepted from the Agreement to which this Exhibit A is attached (if none, write
“NONE”):

       Reporting and tracking software used by Cure Consulting / AdSolve which interfaces with
Torchlight’s systems (including by not limited to – health_track, rover, grok, ladman)

        All holdings, assets, and IP of SSRP Ventures and any advertising and marketing done on
their behalf

        All holdings, assets, and IP of Cure Consulting and any advertising and marketing done on
their behalf

        All holdings, assets, and IP of Identity Protect and any advertising and marketing done on
their behalf



       B.    Prior agreements to which I am a party that may interfere with full compliance with
the Agreement to which this Exhibit A is attached (if none, write “NONE”):

      Cure Consulting operating agreement & all present and future contracts associated with the
company

      SSRP Ventures operating agreement & all present and future contracts associated with the
company

      Identity Protect operating agreement & all present and future contracts associated with the
company

      Acus Strategies operating agreement & all present and future contracts associated with the
company, subject to the terms of any agreements between Torchlight and Acus



Dated: ________
        May     __,
                30 2017
                                           Name: Colin Sholes
Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 46 of 57




                    EXHIBIT C
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 47 of 57




                       PROPRIETARY INFORMATION, COMPETITION, AND
                          INVENTIONS ASSIGNMENT AGREEMENT
        This revised PROPRIETARY INFORMATION, COMPETITION, AND INVENTIONS
ASSIGNMENT AGREEMENT (the “Agreement”) is made between Torchlight Technology Group, LLC
(the “Company”) and the undersigned employee or consultant.

    In consideration of my participation in the Company’s equity compensation program, the receipt of
confidential information while associated with the Company, and other good and valuable consideration,
intending to be legally bound, I, the undersigned individual, agree that:

   1. Term of Agreement. This Agreement shall continue in full force and effect for the duration of my
employment with or service to the Company (whether before or after the date of this Agreement, the
“Engagement”) and shall continue thereafter as otherwise provided in this Agreement.

    2. Confidentiality.

        (a) Definitions. “Proprietary Information” is all information and any idea in whatever form,
tangible or intangible, pertaining in any manner to the business of the Company or any of its Affiliates
(defined as any subsidiaries or affiliates of the Company that directly or indirectly control, are controlled by,
or are under common control with the Company), or its employees, clients, consultants, or business
associates, which was produced by any employee or consultant of the Company in the course of his or her
employment or consulting relationship or otherwise produced or acquired by or on behalf of the Company.
All Proprietary Information not generally known outside of the Company's organization, all Proprietary
Information so known only through improper means and any information received by the Company from
third parties that is subject to confidentiality obligations, is competitively sensitive and shall be deemed
“Confidential Information.” By example and without limiting the foregoing definition, Proprietary and
Confidential Information shall include, but not be limited to:

        (1) formulas, research and development techniques, processes, trade secrets, including but not
        limited to Torchlight Technology Group’s proprietary programs, computer programs, software,
        electronic codes, mask works, inventions, innovations, patents, patent applications, discoveries,
        improvements, data, know-how, formats, test results, and research projects;

        (2) information about costs, profits, markets, sales, contracts and lists of customers, and distributors;

        (3) business, marketing, and strategic plans;

        (4) forecasts, unpublished financial information, budgets, projections, and customer identities,
        characteristics and agreements; and

        (5) employee personnel files and compensation information.

    Confidential Information is to be broadly defined, and includes all information that has or could have
commercial value or other utility in the business in which the Company is engaged or contemplates
engaging, and all information of which the unauthorized disclosure could be detrimental to the interests of
the Company, whether or not such information is identified as Confidential Information by the Company.
Confidential Information shall be covered by this Agreement whether it is received by the undersigned
employee or consultant before or after the date of this Agreement.
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 48 of 57



        (b) Existence of Confidential Information. The Company owns and has developed and compiled,
and will develop and compile, certain trade secrets, proprietary techniques and other Confidential
Information which have great value to its business. This Confidential Information includes not only
information disclosed by the Company to me, but also information developed or learned by me during the
course of my employment with or service to the Company.

         (c) Protection of Confidential Information. I will not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any third party, other than in my assigned duties and for the
benefit of the Company, any of the Company's Confidential Information, either during or after my
employment with or service to the Company. In the event I desire to publish the results of my work for the
Company through literature or speeches, I will submit such literature or speeches to the President of the
Company at least fifteen (15) days before dissemination of such information for a determination of whether
such disclosure may alter trade secret status, may be highly prejudicial to the interests of the Company, or
may constitute an invasion of its privacy. I agree not to publish, disclose or otherwise disseminate such
information without prior written approval of the President of the Company. I acknowledge that I am aware
that the unauthorized disclosure of Confidential Information of the Company may be highly prejudicial to its
interests, an invasion of privacy, and an improper disclosure of trade secrets.

         (d) Delivery of Confidential Information. Upon request or when my employment with or service to
the Company terminates, I will immediately deliver to the Company all copies of any and all materials and
writings received from, created for, or belonging to the Company including, but not limited to, those which
relate to or contain Confidential Information.

         (e) Location and Reproduction. I shall maintain at my work station and/or any other place under my
control only such Confidential Information as I have a current “need to know.” I shall return to the
appropriate person or location or otherwise properly dispose of Confidential Information once that need to
know no longer exists. I shall not make copies of or otherwise reproduce Confidential Information unless
there is a legitimate business need of the Company for reproduction.

        (f) Prior Actions and Knowledge. I represent and warrant that from the time of my first contact
with the Company I held in strict confidence all Confidential Information and have not disclosed any
Confidential Information, directly or indirectly, to anyone outside the Company, or used, copied, published,
or summarized any Confidential information, except to the extent otherwise permitted in this Agreement.

        (g) Third-Party Information. I acknowledge that the Company has received and in the future will
receive from third parties their confidential information subject to a duty on the Company's part to maintain
the confidentiality of such information and to use it only for certain limited purposes. I agree that, during the
Engagement and thereafter, I will hold all such confidential information in the strictest confidence and will
not disclose or use it, except as necessary to perform my obligations hereunder and as is consistent with the
Company's agreement with such third parties.

        (h) Third Parties. I represent that my employment with or service to the Company does not and will
not breach any agreements with or duties to a former employer or any other third party. I will not disclose to
the Company or use on its behalf any confidential information belonging to others and I will not bring onto
the premises of the Company any confidential information belonging to any such party unless consented to in
writing by such party.

         (i) Defense of Trade Secrets Act (“DTSA”) Notice: In accordance with the Company policy on the
protection of Company Confidential Information contained in the Employee Handbook, I understand that if,
after first taking reasonable and appropriate steps to protect the confidentiality of a Company trade secret, I
disclose a trade secret to a U.S. government official or attorney solely for the purpose of reporting or
investigating a suspected violation of law (a “Legally Permitted Disclosure”): (1.) I will be granted immunity
            Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 49 of 57



from being held civilly or criminally liable under any federal or state trade secret law for this Legally
Permitted Disclosure; (2.) I have the right to further disclose this Legally Permitted Disclosure to my
attorney and to use said trade secret information in a related court proceeding; and (3.) I will not be subject to
retaliation by the Company for engaging in these actions.

    3. Proprietary Rights, Inventions and New Ideas.

         (a) Definition. The term “Subject Ideas or Inventions” includes any and all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware or software, original works
of authorship, formulas, discoveries, patents, copyrights, copyrightable works products, marketing and
business ideas, and all improvements, know-how, data, rights, and claims related to the foregoing that,
whether or not patentable, are conceived, developed or created and which: (1) relate to the Company's
current or contemplated business or activities; (2) relate to the Company's actual or demonstrably anticipated
research or development; (3) result from any work performed by me for the Company (whether before or
after the date of this Agreement); (4) involve the use of the Company's equipment, supplies, facilities or trade
secrets; (5) result from or are suggested by any work done by the Company or at the Company's request, or
any projects specifically assigned to me; or (6) result from my access to any of the Company's memoranda,
notes, records, drawings, sketches, models, maps, customer lists, research results, data, formulae,
specifications, inventions, processes, equipment or other materials (collectively, “Company Materials”).

          (b) Company Ownership. All right, title and interest in and to all Subject Ideas and Inventions,
including but not limited to all registrable and patent rights which may subsist therein, shall be held and
owned solely by the Company, and where applicable, all Subject Ideas and Inventions shall be considered
works made for hire. I shall mark all Subject Ideas and Inventions with the Company's copyright or other
proprietary notice as directed by the Company and shall take all actions deemed necessary by the Company
to protect the Company's rights therein. In the event that the Subject Ideas and Inventions shall be deemed
not to constitute works made for hire, or in the event that I should otherwise, by operation of law, be deemed
to retain any rights (whether moral rights or otherwise) to any Subject Ideas and Inventions, I agree to assign
to the Company, and I hereby irrevocably assign to the Company, without further consideration, my entire
right, title and interest in, to and under each and every such Subject Idea and Invention, including, without
limitation, all worldwide copyrights, patent rights, trademark and trade dress rights and other proprietary
rights therein and all applications or registrations (including continuations thereof) relating thereto. Without
limiting the foregoing, I also hereby waive and relinquish any claims of “moral rights” or “droit moral”
relating to the Subject Ideas or Inventions.

         (c) California Labor Code (If Applicable). However, Section 3(b) shall not apply if and to the
extent that California Labor Code Section 2870 lawfully prohibits the assignment of rights in such
intellectual property. I acknowledge that I understand the limits placed on this definition by California Labor
Code Section 2870, if applicable to me, which provides:

        (1) “Any provision in an employment agreement which provides that an employee shall assign, or
        offer to assign, any of his or her rights in an invention to his or her employer shall not apply to an
        invention that the employee developed entirely on his or her own time without using the employer's
        equipment, supplies, facilities, or trade secret information except for those inventions that either:

            a. Relate at the time of conception or reduction to practice of the invention to the employer's
            business, or actual or demonstrably anticipated research or development of the employer; or

            b. Result from any work performed by the employee for the employer.
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 50 of 57



        (2) To the extent a provision in an employment agreement purports to require an employee to assign
        an invention otherwise excluded from being required to be assigned under subdivision (a), the
        provision is against the public policy of this state and is unenforceable.”

         (d) Burden. I understand that I bear the full burden of proving to the Company that an Invention
qualifies fully under Section 2870. I agree to disclose promptly to the Company full details of any and all
Subject Ideas and Inventions.

        (e) Maintenance of Records. I agree to keep and maintain adequate and current written records of
all Subject Ideas and Inventions and their development made by me (solely or jointly with others) during the
term of my employment with or service to the Company. These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company. These records will be
available to and remain the sole property of the Company at all times.

         (f) Determination of Subject Ideas or Inventions. I further agree that all information and records
pertaining to any idea, process, trademark, service mark, invention, technology, computer hardware or
software, original work of authorship, design, formula, discovery, patent, copyright, product, and all
improvements, know-how, rights, and claims related to the foregoing (“Intellectual Property”), that I do not
believe to be a Subject Idea or Invention, but that is conceived, developed, or reduced to practice by the
Company (alone by me or with others) during the Engagement and for one (1) year thereafter, shall be
disclosed promptly by me to the Company (such disclosure to be received in confidence). The Company
shall examine such information to determine if in fact the Intellectual Property is a Subject Idea or Invention
subject to this Agreement.

         (g) Access. Because of the difficulty of establishing when any Subject Ideas or Inventions are first
conceived by me, or whether it results from my access to Confidential Information or Company Materials, I
agree that any Subject Idea and Invention shall, among other circumstances, be deemed to have resulted from
my access to Company Materials if: (1) it grew out of or resulted from my work with the Company or is
related to the business of the Company, and (2) it is made, used, sold, exploited or reduced to practice, or an
application for patent, trademark, copyright or other proprietary protection is filed thereon, by me or with my
significant aid, within one year after termination of the Engagement.

        (h) Assistance. I further agree to assist the Company in every proper way (but at the Company's
expense) to obtain and from time to time enforce patents, copyrights or other rights or registrations on said
Subject Ideas and Inventions in any and all countries, and to that end will execute all documents necessary:

        (1) to apply for, obtain and vest in the name of the Company alone (unless the Company otherwise
        directs) letters patent, copyrights or other analogous protection in any country throughout the world
        and when so obtained or vested to renew and restore the same; and

        (2) to defend any opposition proceedings in respect of such applications and any opposition
        proceedings or petitions or applications for revocation of such letters patent, copyright or other
        analogous protection; and

        (3) to cooperate with the Company (but at the Company's expense) in any enforcement or
        infringement proceeding on such letters patent, copyright or other analogous protection.

        (i) Authorization to Company. In the event the Company is unable, after reasonable effort, to
secure my signature on any patent, copyright or other analogous protection relating to a Subject Idea and
Invention, whether because of my physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and on my behalf and stead to execute and file any such application, applications
            Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 51 of 57



or other documents and to do all other lawfully permitted acts to further the prosecution, issuance, and
enforcement of letters patent, copyright or other analogous rights or protections thereon with the same legal
force and effect as if executed by me. My obligation to assist the Company in obtaining and enforcing
patents and copyrights for Subject Ideas and Inventions in any and all countries shall continue beyond the
termination of my relationship with the Company, but the Company shall compensate me at a reasonable rate
after such termination for time actually spent by me at the Company's request on such assistance.

        (j) Exhibit. I acknowledge that there are no currently existing ideas, processes, inventions,
discoveries, marketing or business ideas or improvements which I desire to exclude from the operation of
this Agreement, unless a reference thereto has been included on Exhibit A attached hereto. To the best of my
knowledge, there is no other contract to assign inventions, trademarks, copyrights, ideas, processes,
discoveries or other intellectual property that is now in existence between me and any other person
(including any business or governmental entity).

       (k) No Use of Name. I shall not at any time use the Company's name or any the Company
trademark(s) or trade name(s) in any advertising or publicity without the prior written consent of the
Company.

     4. Representations and Warranties. I represent and warrant (i) that I have no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with my undertaking a relationship with the
Company; (ii) that the performance of the services called for by this Agreement do not and will not violate
any applicable law, rule or regulation or any proprietary or other right of any third party; (iii) that I will not
use in the performance of my responsibilities for the Company any materials or documents of a former
employer; (iv) that I have not entered into or will enter into any agreement (whether oral or written) in
conflict with this Agreement; (v) that the performance of the services, assignments or obligations hereunder
and the Subject Ideas or Inventions do not and will not violate or infringe upon the rights of any third party,
including without limitation, any patent, copyright, trade secret, trademark, contractual, employment,
proprietary or confidential information or nondisclosure, or other proprietary right; and (vi) that I will
comply with all Company policies and procedures during my Engagement, including but not limited to those
set forth in the Company Employee Handbook, as they may be modified from time to time.

     5. Non-Competition. During my Engagement and for one (1) year thereafter, to the extent permitted by
the laws of the Commonwealth of Pennsylvania or other applicable laws, I will not, directly or indirectly,
with or without compensation, own, manage, operate, join, control, advise, direct, or participate, as a
shareholder (other than as a shareholder with less than 1% of the outstanding common stock of a public
company), director, officer, manager, principal partner, employee, consultant, independent contractor,
technical or business advisor or otherwise (or any foreign equivalents of the foregoing), in any business
venture, or engage in conduct in preparation for same, with any person or entity that is in the same or similar
business as the Company (or any division of the Company), which is involved in the generation or purchase
of leads for resale or remarketing purposes (a “Competing or Conflicting Business”). I also agree to
immediately disclose to the Company any involvement I may have now or at any time during the Non-
Competition Period in a Competing or Conflicting Business, or in any business venture that could be
construed by a reasonable person as potentially being a Competing or Conflicting Business, so that the
Company can investigate the matter, determine if a violation of this Paragraph has occurred, and address the
matter with me immediately to avoid damage (or further damage) to the Company’s interests. I recognize
that the time restrictions contained in this paragraph protect the Company’s legitimate business interests in its
Confidential Information, and help ensure that my employment or other association with a Competing
Business will not place the Company at an unfair competitive disadvantage.

    6. Non-Solicitation. Because the Company’s business involves the generation and/or purchase of leads
for resale or remarketing purposes, the Company often acts as a broker between businesses that purchase
information (“Lead Buyers”) about customers interested in particular types of products or services (“Leads”)
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 52 of 57



and other businesses that have internet properties or other marketing capacities capable of generating or
assisting with the generation of Leads (“Lead Providers” and “Publishers”). Consequently, the Company
maintains Proprietary Information in the form of lists of pricing, technical details, performance statistics, and
other competitively sensitive information related to Lead Buyers, Lead Providers, and Publishers. I
acknowledge and agree that information pertaining to Lead Buyers, Lead Providers, and Publishers is
competitively sensitive Proprietary Information, regardless of whether the Company sends or receives
payment from such parties. Accordingly, to protect what I acknowledge are the Company’s legitimate
business interests in its Confidential Information, which includes this competitively sensitive Proprietary
Information, and to avoid placing the Company at an unfair competitive disadvantage, during my
Engagement and for one (1) year thereafter:

         (a) Employees and Other Service Providers. I will not, directly or indirectly, on my own behalf or
on behalf of others, contact or communicate with any other person or entity for the purpose or effect of: (i)
interfering with the Company’s relationship with its employees and other service providers, or (ii) soliciting,
recruiting, causing, or attempting to persuade any person to terminate or reduce such person’s employment or
service with us, whether or not such person is a full-time employee or service provider and whether or not
such employment or service is pursuant to a written agreement or is at-will;

         (b) Lead Buyers and Other Customers. I will not, directly or indirectly, on my own behalf or on
behalf of others, solicit, contact or attempt to persuade any current or prospective Lead Buyer or other
customer of the Company (collectively “Customers”) to alter such Customer’s or prospective Customer’s
relationship with us or to engage any Competing Business to perform services that we can perform in the
ordinary course of business. I understand that “prospective Customer” means any prospective Customer of
the Company who I had knowledge of or contact with at any time during the twelve (12) months preceding
the termination of my Engagement;

         (c) Lead Providers and Publishers. I will not, directly or indirectly, on my own behalf or on behalf
of others, contact or communicate with any person or entity who has been a Lead Provider or Publisher of
Company with the purpose or effect of: (i) purchasing online media, advertising space, internet traffic, or
Leads from such Lead Provider or Publisher; (ii) promoting through any on-line means advertisements,
products or services through such Lead Provider or Publisher; (iii) compensating such Lead Provider or
Publisher for online advertising services; or (iv) interfering with the Company’s relationship with such Lead
Provider or Publisher or inducing or causing such person or entity to terminate or reduce his/her/its
relationship with the Company; and

         (d) Suppliers. I will not, directly or indirectly, on my own behalf or on behalf of others, contact or
communicate with any person or entity who has supplied products or services to Company or its Affiliates
(“Supplier”) during such period with the intent or effect of: (i) interfering with Company’s or its Affiliates’
relationship with such Supplier; or (ii) inducing or causing such Supplier to terminate or reduce his/her/its
relationship with the Company.

    7. Termination Obligations.

         (a) Upon the termination of my relationship with the Company or promptly upon the Company's
request, I shall surrender to the Company all equipment, tangible Proprietary Information, documents, books,
notebooks, records, reports, notes, memoranda, drawings, sketches, models, maps, contracts, lists, computer
disks (and other computer-generated files and data), any other data and records of any kind, and copies
thereof (collectively, “Company Records”), created on any medium and furnished to, obtained by, or
prepared by myself in the course of or incident to my employment or service, that are in my possession or
under my control.
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 53 of 57



        (b) My representations, warranties, and obligations contained in this Agreement shall survive the
termination of the Engagement.

        (c) Following any termination of the Engagement, I will fully cooperate with the Company in all
matters relating to my continuing obligations under this Agreement.

         (d) In the event that I leave the employ of or service to the Company I hereby grant consent to
notification by the Company to my new employer about my rights and obligations under this Agreement.

         (e) Upon termination of the Engagement, I will re-review this Agreement, and I will sign and remit
to the Company a Certificate of Compliance acknowledging compliance with this Agreement, no later than
five (5) days after the effective date of my termination of employment or service.

     8. Injunctive Relief. I acknowledge that my failure to carry out any obligation under this Agreement,
or a breach by me of any provision herein, will constitute immediate and irreparable damage to the
Company, which cannot be fully and adequately compensated in money damages and which will warrant
preliminary and other injunctive relief, an order for specific performance, and other equitable relief. I further
agree that no bond or other security shall be required in obtaining such equitable relief and I hereby consent
to the issuance of such injunction and to the ordering of specific performance. I also understand that other
action may be taken and remedies enforced against me.

    9. Modification. No modification of this Agreement shall be valid unless made in writing and signed
by both parties.

   10. Binding Effect. This Agreement shall be binding upon me, my heirs, executors, assigns and
administrators and is for the benefit of the Company and its successors and assigns.

     11. Governing Law. This Agreement shall be construed in accordance with, and all actions arising under
or in connection therewith shall be governed by, the internal laws of the Commonwealth of Pennsylvania
(without reference to conflict of law principles). Each party hereby consents to the personal jurisdiction of
the Federal or Pennsylvania courts located in Philadelphia County, Pennsylvania, and agrees that all disputes
arising from or relating to this Agreement may be adjudicated in such courts. Each party hereby further
expressly and irrevocably waives any objection to the personal jurisdiction or venue of such courts and
consents to service of process by notice sent by regular mail to that party’s last known residence (as noted in
the Company’s records) and/or by any means authorized by Pennsylvania law.

    12. Integration. This Agreement sets forth the parties' mutual rights and obligations with respect to
proprietary information, prohibited competition, and intellectual property. It is intended to be the final,
complete, and exclusive statement of the terms of the parties' agreements regarding these subjects. This
Agreement supersedes all other prior and contemporaneous agreements and statements on these subjects, and
it may not be contradicted by evidence of any prior or contemporaneous statements or agreements. To the
extent that the practices, policies, or procedures of the Company, now or in the future, apply to myself and
are inconsistent with the terms of this Agreement, the provisions of this Agreement shall control unless
changed in writing by the Company.

    13. Service at Will. This Agreement is not an employment agreement. I understand that I or the
Company may terminate my association, service or employment with it at any time, with or without cause,
subject to the terms of any separate written agreement executed by a duly authorized representative of the
Company.

    14. Construction. This Agreement shall be construed as a whole, according to its fair meaning, and not
in favor of or against any party. By way of example and not limitation, this Agreement shall not be
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 54 of 57



construed against the party responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and shall not be used to interpret this
Agreement.

    15. Attorneys' Fees. Should either I or the Company, or any heir, personal representative, successor or
permitted assign of either party, resort to legal proceedings to enforce this Agreement, the prevailing party in
such legal proceeding shall be awarded, in addition to such other relief as may be granted, attorneys' fees and
costs incurred in connection with such proceeding, provided that if a party prevails only in part the court
shall award fees and costs in accordance with the relative success of each party.

    16. Severability. If any term, provision, covenant or condition of this Agreement, or the application
thereof to any person, place or circumstance, shall be held to be invalid, unenforceable or void, the remainder
of this Agreement and such term, provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

    17. Rights Cumulative. The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either the Company or me (or by that party's successor), whether pursuant
hereto, to any other agreement, or to law, shall not preclude or waive that party's right to exercise any or all
other rights and remedies. This Agreement will inure to the benefit of the Company and its successors and
assigns.

    18. Nonwaiver. The failure of either the Company or me, whether purposeful or otherwise, to exercise
in any instance any right, power or privilege under this Agreement or under law shall not constitute a waiver
of any other right, power or privilege, nor of the same right, power or privilege in any other instance. Any
waiver by the Company or by me must be in writing and signed by either myself, if I am seeking to waive
any of my rights under this Agreement, or by an officer of the Company (other than me) or some other
person duly authorized by the Company.

     19. Notices. Any notice, request, consent or approval required or permitted to be given under this
Agreement or pursuant to law shall be sufficient if it is in writing, and shall be deemed given if and when it is
hand delivered or sent by regular mail, with postage prepaid, to my residence (as noted in the Company's
records), or to the Company's principal office, as the case may be, or when sent if sent by electronic mail or
facsimile during normal business hours of the recipient and if not sent during normal business hours then on
the recipient’s next business day. Any third party employing me, or otherwise utilizing my services or
evidencing an intention to do so, during my Engagement or any period of restriction thereafter provided in
this Agreement may be notified of the existence and provisions of this Agreement.

   20. Date of Effectiveness. This Agreement shall be deemed effective as of the commencement of my
employment with or service to the Company.

    21. Agreement to Perform Necessary Acts. I agree to perform any further acts and execute and deliver
any documents that may be reasonably necessary to carry out the provisions of this Agreement.

   22. Assignment. This Agreement may not be assigned by me without the Company's prior written
consent.

    23. Compliance with Law.       I agree to abide by all federal, state, and local laws, ordinances and
regulations.

     24. Acknowledgment. I acknowledge that I have had the opportunity to consult legal counsel in regard
to this Agreement, that I have read and understand this Agreement, that I am fully aware of its legal effect,
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 55 of 57



and that I have entered into it freely and voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.

                    [REMAINDER OF PAGE INTENTIONALLY BLANK]
           Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 56 of 57



         IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date set forth
below.

CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
EMPLOYEE'S OR CONSULTANT’S RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY
THE EMPLOYEE OR CONSULTANT MAY DEVELOP DURING HIS OR HER EMPLOYMENT OR SERVICE.


        May
Dated: _______2nd
               __, 2017                     ______
                                            Name: Carl Vernon


Agreed and accepted:   May 1st, 2017

TORCHLIGHT TECHNOLOGY GROUP LLC


By:
Name: Helene Seydoux
Title: Managing Director
          Case 2:21-cv-01294-GJP Document 1 Filed 03/17/21 Page 57 of 57




                                             EXHIBIT A




        A.    Inventions made by me prior to my employment or service with the Company that I
desire to be excepted from the Agreement to which this Exhibit A is attached (if none, write
“NONE”):

        AgendaMap




       B.    Prior agreements to which I am a party that may interfere with full compliance with
the Agreement to which this Exhibit A is attached (if none, write “NONE”):

        SSRP Ventures
        Cure Technologies




Dated: ________
        May     __, 2017
                2nd
                                          Name: Carl Vernon
